Citation Nr: 1412903	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-19 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 to October 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from August 2007 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida. 

In February 2012, the Veteran testified before the Board at a hearing held at the RO.  In July 2012, February 2013, and August 2013, the Board remanded the claims for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and credible evidence is against a finding that Veteran's acquired psychiatric disorder, to include PTSD, was caused or aggravated by his service, to include as due to sexual assault.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.304(f)(3) (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in a May 2007 letter, prior to the initial rating action on appeal, with additional notice regarding the elements of in-service sexual assault provided in March 2013, prior to the issuance of the June 2013 supplemental statement of the case.

Relevant to the duty to assist, the Board observes that the Veteran's service treatment records are largely unavailable.  Initially, in October 1996, service treatment records were received by the RO and used in an October 1996 rating decision.  However, those records were subsequently lost and a January 2003 request for all service records received a negative response from the National Personnel Records Center (NPRC).  In cases such as this, the Board recognizes its heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony such as buddy statements in cases where records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board also observes that in such cases, the appellant is to be informed that VA was unable to obtain copies of his service treatment records and be given an opportunity to submit any additional information.  In this regard, in February 2003, the Veteran was informed that service treatment records were unavailable.  Moreover, in March 2013 and in June 2013, the RO requested from the NPRC any additional service records pertaining to the Veteran's reported psychiatric counseling in Mannheim or Darmstadt Germany.  In April 2013, the RO received service treatment records dated in 1978 for treatment received in Fort Dix, New Jersey, only.  The NPRC provided a negative response for any other records.  The Veteran was informed of those results.  Then, in July 2013, he sent in copies of two medical treatment records to support his claim.  He additionally submitted service personnel records showing the circumstances of a disciplinary proceeding.  Therefore, as it appears that all avenues to obtain records has been exhausted, and the Veteran has been informed of the loss of his service records, the Board finds that the duty to assist has been fulfilled.

Pertaining to post-service treatment records, the Veteran has not identified any additional outstanding treatment records to obtain.  His VA, private, and Social Security Administration  records have been obtained.  The Board has also reviewed his Virtual VA and VBMS records.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available and relevant records. 

Additionally, the Veteran was afforded a VA examination July 2012 and November 2013 in order to adjudicate his service connection claim.  The Board finds that the VA examinations are adequate as the examiners based their conclusions on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

The claim was remanded in July 2012, February 2013, and August 2013 in order to afford the Veteran VA examinations to determine the etiology of his claimed disorder and to obtain any outstanding treatment records to be identified by the Veteran.  As explained above, the RO executed those remand directives.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include pschosis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  PTSD is not considered to be a psychosis.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

In cases involving a claim of entitlement to service connection for PTSD based upon personal assault, after-the-fact medical evidence can be used to establish a stressor.  Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272 (1999). 

Because the Veteran is alleging sexual abuse, the special provisions of VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal assault must also be considered.  The Manual identifies alternative sources for developing evidence of personal assault, such as private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1, Part III, 5.14c(4)(a).  When there is no indication in the military record that a personal assault occurred, alternative evidence, such as behavior changes that occurred at the time of the incident, might still establish that an in-service stressor incident occurred. 

Examples of behavior changes that might indicate a stressor include (but are not limited to): visits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment; sudden requests that a military occupational series or duty assignment be changed without other justification; lay statements indicating increased use or abuse of leave without apparent reason; changes in performance or performance evaluations; lay statements describing episodes of depression, panic attacks or anxiety with no identifiable reasons for the episodes; increased or decreased use of prescription medication; evidence of substance abuse; obsessive behavior such as overeating or undereating; pregnancy tests around the time of the incident; increased interest in tests for HIV or sexually transmitted diseases; unexplained economic or social behavior changes; treatment for physical injuries around the time of the claimed trauma but not reported as a result of the trauma; or breakup of a primary relationship.  M21-1, Part III, 5.14c(7)(a)-(o).  Subparagraph (9) provides that "[r]ating boards may rely on the preponderance of evidence to support their conclusions even if the record does not contain direct contemporary evidence.  In personal assault claims, secondary evidence which documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician."  That approach has been codified at 38 C.F.R. § 3.304(f)(3).  Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998). 

VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3); Gallegos  v. Peake, 22 Vet. App. 329 (2011). 

The Board is mindful of the fact that veterans claiming service connection for disability due to in-service personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor. 

Beyond the above, following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley  v. Brown, 5 Vet. App. 155 (1993).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran contends that his current psychiatric disorder, variously diagnosed during the appeal period as an anxiety disorder, depression, psychotic disorder, an anxiety disorder, and PTSD, was caused or aggravated by his service.  He contends that his depression and anxiety began after he was involved in a physical altercation for self-defense purposes and necessitated months of daily counseling through an in-service counseling program called CDAC.  He also contends that his current PTSD is due to being raped while in service.  Alternatively, he contends that his PTSD began after a machine exploded near him while stationed in Germany. 

The majority of the Veteran's service treatment records are unavailable.  Available treatment records dated in 1978 are negative for an indication of personal trauma or psychological issues.  The Veteran submitted service personnel records which demonstrate that in September 1980, he received disciplinary action for disorderly conduct, assault, and destruction of government property.  Those records reflect that the Veteran and another serviceman became involved in a verbal altercation after the Veteran took food from a grill, ate a small portion of it, and then put the remains back on the grill.  The serviceman was noted to have tried to counsel the Veteran when the Veteran grabbed him by the face and punched him in the stomach.  Later, the Veteran was belligerent and bit another soldier on the right arm.  Later, he kicked a door that was dead bolted with his foot.  He had a previous offence of wrongful possession and transfer of controlled substance.

Post-service treatment records reflect that in October 1997, the Veteran was assessed for having a possible stroke on his right side and was diagnosed as having rule out organic brain syndrome.  VA treatment records reflect that in September 1999, the Veteran sustained a gunshot to the right side of his face and chest.  Thereafter, he began treatment for PTSD and depression related to the incident.  In December 1999, the Veteran reported that he would get "shaky" with loud noises or sounds.  His problems began in 1979 when there was an explosion near him which scared him and caused him to develop headaches.  He had recently been shot which had reaggravated his original fears.  The diagnosis was probable PTSD with depression.  In February 2000, he reported having an emotional break down during the trial of his assailant.  In June 2000, he felt frustrated because of the physical residuals of being shot.  He did not seem unusually depressed or anxious but felt upset when faced with the family of the person who shot him.  In December 2000, he stated that some of his anxiety had been a problem for many years, even before the incident.  In January 2000, the Veteran reported having anxiety problems dating back to sexual abuse by babysitters, having been near an exploding cleaning machine in 1978 while in service for which he received psychiatric treatment, and then privately from 1981 to 1982.  He had been unable to work since the shooting and was experiencing PTSD symptoms related to the assault.  In July 2002, the Veteran reported that his psychological problems began early in life due to physical abuse as a child.  He did not want to be around people.  He had used alcohol and drugs for many years but was no longer using any substances.  He reported that he was treated in the military for his condition with medications and recalled that Serax had been helpful.  In February 2003, the Veteran was dealing with the trauma of when his mother would lock him in a closet when he was young.  He was reflecting on when he was "raped as a child, while in the military, and most recently being shot."  In June 2010, the Veteran reported having a long history of mental illness dating back to the 1980s.  He stated that two guys in Germany "more or less" tried to rape him.  He reported that someone came into the room while it was happening and that he had received mental health intervention following the accident.  In November 2011, he reported having military trauma while in Germany that left him with sexual trauma memories.  A brief mental status examination resulted in the diagnosis of PTSD, chronic, military sexual assault. 

On September 2012 VA psychiatric examination, the Veteran reported that he was sexually abused by a babysitter when he was young and had not thought about it until he was raped in service.  He stated that following the rape, he was placed in a mental health program for two hours of counseling a day for one year.  After the rape, he got into fights to try to get out of the military.  He had anxiety particularly in a crowd or in an enclosed space.  He had a low mood and lost interest in things easily.  The examiner diagnosed the Veteran with an anxiety disorder.  The examiner concluded that the Veteran's anxiety disorder was not caused or the result of his service, including the sexual assault in service.  The examiner explained that there was no objective medical evidence to support that the rape occurred or that he underwent mental health treatment in service.  The examiner reviewed the VA treatment records, particularly a February 2000 record showing a finding of no mental state impairment despite the Veteran's report of a decline in memory and concentration.  That was significant because on the current examination, he presented an inconsistent symptom presentation and his testing results did not show significant cognitive impairment.  The examiner explained that the SIMS test was administered as a measure of symptom validity and the Veteran's scores were well above the recommended cut-off test, which was 14 and the Veteran's score was 56.  Even when using a higher cut off score, the Veteran's scores were greatly elevated which was highly suggestive of malingering or feigning symptoms.  He endorsed symptoms that were highly atypical of individuals with genuine cognitive or psychiatric conditions.  Those results made it difficult to rely on his subjective reports of sexual assault being valid.  Moreover, there were inconsistencies in the record with regard to the origins of his anxiety.  He had previously reported anxiety related to car accidents, financial stress, and relationship conflicts.  Overall, the examiner could not opine that the Veteran's current complaints had anything at all to do with his service experience 32 years previously. 

VA treatment records reflect that in June 2012, the Veteran reported that following the military sexual assault, he began to act out and fight and was placed in the "stockade" for fighting.  In July 2012, he reported feeling anxious related to a jeep accident that occurred in service when a jeep flipped over when he was driving.  In December 2013, he reported that news reports of sexual assault reminded him of his service trauma.  

In July 2013, the Veteran's VA psychiatrist stated that the Veteran's PTSD was due to military sexual trauma.  A July 2013 letter from a nurse states that the Veteran could not be around people and that any manner of confrontations affected his physical well-being.  He was comforted only when isolated.  

VA treatment records reflect that in September 2013, the Veteran stated that he had been thinking a lot about his military sexual assault due to various news stories and was having increased nightmares.  

On November 2013 VA psychiatric examination, the examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD based upon his service experiences.  Rather, he diagnosed the Veteran with alcohol and cocaine abuse, by history, only.  As part of his psychiatric history, the Veteran recounted that he had first seen a mental health provider in 1985.  He stated that his employer had sent him, and he did not know why.  He then started receiving mental health counseling at the VA beginning in 1990.  He stated that he was arrested in service for some kind of "drug sting," and received two Article 15's, one in 1977 for breaking a window and one in 1980 for "maybe fighting."  He stated that he was involved in two to three fights in service, but then stated that he had been involved in one fight in 1979.  He denied a history of alcohol and drug abuse, which the examiner noted was inconsistent with the previous VA examination.  He reported his service stressors as having been raped by two to three male soldiers, which he reported to the fire guard, as well as being caught in a tragic fire on the second floor barracks when a buffer ignited and blew up.  He had also been sexually abused by a babysitter and was shot following service.  The examiner applied specific PTSD testing and determined that the Veteran's scores were above the cut-off used to identify individuals from the normative sample, which showed malingering PTSD symptoms.  Further psychiatric testing showed an attempt to feign psychological symptoms.  The examiner concluded that it was less likely than not that the in-service sexual assault occurred.  For one, there was no indication of such in the service treatment records.  Moreover, three psychiatric tests administered on examination were positive for feigning symptoms.  Therefore, the Veteran was not considered to be a reliable historian.  The examiner stated that although the Veteran's mental health treatment provider diagnosed PTSD, such was based upon an unstructured interview with the Veteran.  Research had shown that a diagnosis of PTSD was significantly superior when based upon a structured interview.  The interview provided on VA examination was the "gold standard" in assessing PTSD for a variety of clinical reasons.  On the other hand, there was no evidence that the Veteran's mental health provider's diagnosis was made in an attempt to assess the veracity of the Veteran's statements, which was not uncommon for treatment providers, in part to create a trusting and therapeutic relationship between the provider and the patient.  The examiner also noted that although the Veteran had reported that he heard auditory hallucinations, his report included very atypical details and the Veteran did not exhibit signs or symptoms of a psychotic disorder.  Finally, the examiner explained that it would be merely speculative to relate the Veteran's previous alcohol and drug abuse to his service.

VA treatment records reflect that in November 2013, the Veteran reported having dreams that were triggering memories of the service rape.  He reported that the VA examination has caused him to have flashbacks of the rape.  His PTSD was triggered by someone coming up behind him, touching his back, or intimacy.

First, when analyzing the claim on appeal, the Board finds that presumptive service connection is not warranted because there is no evidence that the Veteran was diagnosed with or suffered from psychoses within one year of separation from service.  38 C.F.R. § 3.307, 3.309.  The first indication of a diagnosis of a psychiatric disorder is not until 1999, following the traumatic experience of being shot, more than 19 years following service separation.  Despite the Veteran's claim that he received counseling for a mental disorder in service, the available records do not support that contention, and the probative evidence of record fails to demonstrate a chronic psychoses in service. 

Next, the Board finds that the weight of the credible and competent evidence is against the Veteran's claim that his current psychiatric disorders were caused or aggravated by his service.  In that regard, the Board places the greatest probative weight on the September 2012 and November 2013 VA examiners opinions that due to the high indication that the Veteran was magnifying or feigning his symptom presentation, and when reviewing the record, his current psychiatric disorders could not be considered to be related to an incident in service.  The Board finds the opinions to be highly probative because the VA examiners administered psychiatric testing that is considered to be the "gold standard" in their specialty and on both examinations, it was determined that the Veteran's reported symptoms were unreliable and indicative of malingering.  Due to the Veteran's unreliability, the examiners were in agreement that he did not meet the criteria for a diagnosis of PTSD, and, significantly, his contended in-service rape could not be corroborated.  

The Board also weighs the 2012 and 2013 VA examination opinions highly because they are completely consistent with each other and, completely consistent with the record.  The record demonstrates an inconsistent history of the alleged service rape.  For, although beginning in the early 2000s the Veteran stated that he had been raped in service, prior to that time, his symptoms were reported as solely due to the trauma of being shot.  In fact, although beginning in the late 1990s the Veteran reported a number of stressors, including before and after being shot, and to include being sexually abused by a babysitter, there was never any mention of an assault that occurred in service.  Later on, the Veteran began to include abuse that occurred as a child and while in service in his psychiatric history, however, such subjective history is inconsistent with his previous reports.  Whereas he at first reported sexual assault as a child, he then amended his story to include the contended service rape.  Therefore, one factor against the claim is the inconsistency of the report of sexual assault in service.  The 2012 VA examiner discussed that inconsistency in the opinion reached.  Moreover, the available service records show the opposite of an in-service rape or indication that the Veteran had been the victim of an assault.  Rather, they show that he was repeatedly the instigator of various confrontations.

To the extent that the Veteran has contended that he was raped in service and that his current psychiatric disorder is related to that event, the Board finds such statements to lack credibility and, therefore, accords low probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Veteran's credibility is questionable with regard to the in-service rape for the reasons described above.  For one, the available service treatment records and service personnel records do not indicate that the Veteran received psychological counseling as he has stated.  Moreover, there is a lengthy gap of time between the Veteran's separation from service and the first time that he mentioned that he was sexually assaulted in service, over 20 years.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Thus, the Board finds that, on one hand, there is a lack of contemporaneous evidence to support the Veteran's claim that he suffers from PTSD or a psychiatric disorder related to an in service assault.  In addition, there is competent medical evidence to demonstrate that the Veteran's report of the contended in-service assault lacks credibility, as determined by the 2012 and 2013 VA examiners who conducted specific psychological testing.  That determination is weighted higher than the July 2013 opinion, and the continuing opinion by the Veteran's VA mental health treatment providers, that the Veteran's current PTSD was related to military sexual assault, because the VA examination opinions are accompanied by a clearly explained rationale.  By contrast, the opinions of the Veteran's treating VA mental health providers include no rationale, nor do they reference any details of the reported service stressor.  Thus, they are less persuasive in evidentiary value.  There are no other competent or probative positive opinions in support of the Veteran's claim.  Instead, the record includes the Veteran's subjective report of a rape in service and lay statements supporting that he had psychological problems following service, with a complete lack of any probative or persuasive evidence that the rape occurred or, despite its occurrence, that his current psychiatric disorder was caused or aggravated by an event in service.  The record instead demonstrates many other stressors, such as being shot in 1999, childhood abuse, and financial and social concerns.  Notably, the Veteran has not put forth any details of the contended service rape, he has just stated that he was "more or less raped" by two to three men in service.  

To that extent, the Board observes that the Veteran carries other psychiatric diagnoses during the appeal period, to include an anxiety disorder, depression, a panic disorder, psychotic disorder, alcohol abuse, and drug abuse, in remission.  However, for the same reasons as above, the Board finds that those disorders were not caused or aggravated by service.  The 2012 and 2013 VA examiners reviewed those diagnoses but still affirmatively concluded that the Veteran's service stressors could not be corroborated and that his current psychiatric disorders could not be attributed to service.  Although the Veteran has also stated that his psychiatric disorders were related to an explosion that occurred in service, there is no objective indication that such is the case.  A medical professional has not related his current psychiatric disorder to the reported in-service explosion, and there is no indication that the Veteran suffers from a diagnosed psychiatric disorder related to that explosion.  His psychiatric diagnoses have all been attributed to other events, and never to that explosion.  The same is true with regard to the physical altercation that was documented in the service personnel records.  The record does not demonstrate that the Veteran's current psychiatric symptoms are related to that altercation.  In fact, the record demonstrates that the Veteran provoked the altercation for which he received a court martial, rather than that he was provoked.  

The Board notes that the Veteran has contended on his own behalf that his current psychiatric disorder is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's current psychiatric disorder and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Here, while the Veteran is competent to describe his service stressors of a rape, an altercation, and a loud explosion that caused or aggravated his current psychiatric disorders, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such a complex medical question.  A psychiatric disorder could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999); Kahana v. Shinseki, 24 Vet. App. 428(2011).  

Significantly, the Veteran has offered only conclusory statements regarding the relationship between his in-service stressors and his current psychiatric disorders.  In fact, his reported psychiatric symptoms have been linked to many nonservice stressors, including having been shot in 1999, having endured childhood abuse, and having dealt with a variety of social and financial issues.  By contrast, as they relate to his main service stressor, that of sexual trauma, the 2012 and 2013 VA examiners determined that his described symptoms beginning in the late 1990s could not be related to the stressor due to credibility factors and inconsistency on reliable psychiatric testing.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


